United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    July 27, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-61118
                           Summary Calendar


JASHAR ZEQAJ,

                                     Petitioner,

versus

ALBERTO R GONZALES, U S ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A96 007 545
                         --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jashar Zeqaj, a citizen and native of the United Nations

protectorate of Kosovo within the nation of Serbia and

Montenegro, petitions this court for review of the Board of

Immigration Appeal’s (BIA) order affirming the immigration

judge’s (IJ) order denying his requests for asylum, withholding

of removal, and withholding of removal under the Convention

Against Torture.    When, as here, the BIA adopts the IJ’s

decision, we review the IJ’s decision.    See Mikhael v. INS, 115

F.3d 299, 302 (5th Cir. 1997).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-61118
                                -2-

     Zeqaj argues that the IJ erred by finding that he did not

file a timely application for asylum because he established that

he received ineffective assistance of counsel that excused his

untimely filing.   The respondent asserts that we are without

jurisdiction to consider this argument.   This court generally

does not have jurisdiction to review a determination that an

alien did not file a timely application for asylum.     See 8 U.S.C.

§ 1158(a)(3).   Under the REAL ID Act of 2005, Pub. L. 109-13, 119

Stat. 302, however, none of the jurisdiction-stripping provisions

“‘shall be construed as precluding review of constitutional

claims or questions of law raised upon a petition for review

filed with an appropriate court of appeals.’”   Rosales v. Bureau

of Immigration & Customs Enforcement, 426 F.3d 733, 736 (5th Cir.

2005) (quoting 8 U.S.C. § 1252(a)(2)(D) (2005)), cert. denied,

126 S. Ct. 1055 (2006).   Because this issue is unclear and Zeqaj

is not entitled to relief even if we have jurisdiction to

consider the timeliness of his asylum application and determine

that it was timely, we pretermit consideration of the

jurisdictional issue and do not reach the merits of Zeqaj’s

timeliness argument.   See Madriz-Alvarado v. Ashcroft, 383 F.3d

321, 327-28 (5th Cir. 2004).

     For the first time in this court, Zeqaj asserts that the

IJ’s determination that his asylum application was frivolous

violated his due process rights because he was not given an

opportunity to account for discrepancies in his testimony.
                           No. 05-61118
                                -3-

Because Zeqaj did not raise this issue before the BIA and this

claim is a claim of procedural error correctable by the BIA, we

do not have jurisdiction to consider it.   See Wang v. Ashcroft,

260 F.3d 448, 452-53 (5th Cir. 2001); Anwar v. INS, 116 F.3d 140,

144 n.4 (5th Cir. 1997).   Accordingly, this portion of Zeqaj’s

petition for review is dismissed.

     Zeqaj argues that the IJ erred by determining that he was

not entitled to asylum or withholding of removal because he

established that he was subjected to persecution by the

deliberate imposition of substantial economic disadvantage on

account of a protected ground.   The IJ’s decision, however, was

based on his determination that Zeqaj and his witnesses were not

credible and Zeqaj has not shown that the record compels the

overturning of the IJ’s credibility determination.**    See Lopez

De Jesus v. INS, 312 F.3d 155, 161 (5th Cir. 2002).    Furthermore,

Zeqaj has not demonstrated that the IJ was improperly biased as

the alleged source of the IJ’s bias was not extrajudicial and

nothing in the record indicates pervasive bias and prejudice.

See In re Exame, 18 I. & N. Dec. 303, 306 (BIA 1982).     Without

credible evidence, the IJ had no grounds upon which to grant


     **
       Although the REAL ID Act recently altered, inter alia,
the standard of review for credibility determinations, that
portion of the Act is inapplicable here because Zeqaj’s asylum
application was filed prior to the May 11, 2005, effective date
of the Act. See REAL ID Act §§ 101(a)(3), (h)(2), Pub. L. 109-
13, 119 Stat. 302; see also Dhima v. Gonzales, 416 F.3d 92, 94
n.3 (1st Cir. 2005) (holding that new standards for reviewing
credibility determinations are only applicable to applications
made on or after the effective date of the Act).
                           No. 05-61118
                                -4-

Zeqaj asylum or withholding of removal and Zeqaj has not shown

that the IJ’s denial of his requests for asylum and withholding

of removal were not supported by substantial evidence in the

record.   See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).

     PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.